DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 15/497723 filed on 04/26/2017 have been examined. 

Applicant's amendments and remarks filed 04/22/2019. Claims 1, 11, 12, 13 and 18 have been amended. Claim 10 were canceled. Claims 1-9 and 11-20 are presently pending and are presented for examination.

Applicant's amendments and remarks filed 03/17/2020. Claims 1 was amended. Claim 8 were canceled. Claims 1-7, 9 and 11-20 are presently pending and are presented for examination.

Office Action is in response to the Applicant's remarks filed 12/22/2020. Claims 1-7, 9 and 11-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-7, 9 and 11-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-7, 9 and 11-20 have been withdrawn.


Allowable Subject Matter
Claims 1-7, 9 and 11-20 are allowed over the prior art of record.
As per claim 1-7, 9 and 11-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
Bachrach do disclose that “the generated commands may be configured such that the position of the FDA 100 at any point between the current or initial position and the target position is constrained” (paragraph [0055]), this still does not disclose or suggest modifying- command(s) in view of a navigation preference associated with a UAV, as encompassed by claim 1. For example, constraining a target position - as in Bachrach - does not disclose or suggest anything with respect to modifying- command(s) in view of a navigation preference associated with a UAV, as in claim 1. Moreover, cited portions of Bachrach do not disclose providing the one or more commands, as modified, to the UAV, as encompassed by claim 1.  
Claims 3-13 and 1, claims 15-17 depends on claim 14 and 19-20 depends from claim 18, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668